Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2017.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-17-00928-CV



         IN RE HOUSTON SPECIALTY INSURANCE CO., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-48607

                          MEMORANDUM OPINION

      On November 28, 2017, relator Houston Specialty Insurance Co. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West Supp. 2017); see also Tex. R. App. P. 52. In the petition, relator asks this court
to compel the Honorable Wesley Ward, presiding judge of the 234th District Court
of Harris County, to vacate his November 13, 2017 order denying relator’s First
Amended Motion to Dismiss under Texas Rule of Civil Procedure 91a.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding).

      Relator has not established that it is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.




                                          2